Citation Nr: 0840598	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-36 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to disability pension benefits while 
incarcerated.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1972 to April 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Detroit, Michigan, Regional Office 
(RO).   


FINDINGS OF FACT

1.  In June 2004, the RO granted the veteran's claim for non-
service-connected pension benefits, effective from November 
1, 2003.

3.  In November 2004, the RO received notification that the 
veteran had been incarcerated by a state department of 
corrections.  Subsequently obtained information reflects that 
the incarceration was due to a parole violation related to an 
underlying conviction of the felony offense of uttering and 
publishing which carries a minimum sentence of one year.  

4.  In June 2005, the RO informed the veteran that payment of 
her pension benefits would be suspended effective from her 
61st day of incarceration, including incarceration for parole 
violation.  


CONCLUSION OF LAW

The veteran was not legally entitled to the receipt of non-
service-connected pension benefits between the sixty-first 
day of her incarceration after imprisonment and during the 
duration of sentence. 38 U.S.C.A. §§ 1505, 5107 (West 1991); 
38 C.F.R. § 3.666 (2008); Sabonis v. Brown, 6 Vet. App. 426 
(1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially it is noted that the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  Congress, in enacting 
the statute, noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim." Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  When the law and not the evidence are 
dispositive of the claim, the VCAA is not applicable. See id. 
at 132 (VCAA not applicable to a claim for nonservice- 
connected pension when the claimant did not serve on active 
duty during a period of war).  The Court has held that when 
the interpretation of a statute is dispositive of the issue 
on appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated. Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231- 32 (2000).

As the law is dispositive in the instant claim, the VCAA is 
not applicable.  Nonetheless, the record contains a June 2005 
letter that told the appellant of laws and regulations 
pertaining to suspension of benefits due to incarceration.  
The appellant submitted evidence in response to this letter, 
and has not identified any additional evidence that should 
have been obtained.  The Board concludes that no further 
notification or development of evidence is required.  

The relevant facts are not in dispute.  The RO granted 
entitlement to non-service connected pension in June 2004, 
which was effective from November 1, 2003.  The veteran was 
in receipt of pension payments when the RO received notice, 
in November 2004 that she had been incarcerated.  
Subsequently obtained information reflects that the 
incarceration was due to a parole violation related to an 
underlying conviction of the felony offense of uttering and 
publishing which carries a minimum sentence of one year.  In 
June 2005, the RO notified the veteran that payment of her 
pension benefits would be discontinued.

The veteran testified at a hearing held with the RO in 
September 2005 via telephone conference.  She presented two 
main arguments in support of her appeal.  First, she 
expressed her opinion that she should not be precluded from 
receiving pension because her incarceration resulted from a 
technical parole violation rather than from the commission of 
a felony.  Second, she stated that she need the pension 
because she had many expenses for which she was responsible, 
such as the cost of personal hygiene items and over-the-
counter medications.  

The law specifically provides that no pension shall be paid 
to or for an individual who has been imprisoned in a Federal, 
State, or local penal institution as a result of conviction 
of a felony or misdemeanor for any part of the period 
beginning sixty-one days after the individual's imprisonment 
begins and ending when such individual's imprisonment ends. 
38 U.S.C.A. § 1505(a).

A regulation promulgated by VA to implement the law, 
38 C.F.R. § 3.666, provides in pertinent part as follows:

	If any individual to or for whom pension is being paid 
under a public or private law administered by the Department 
of Veterans Affairs is imprisoned in a Federal, State or 
local penal institution as the result of conviction of a 
felony or misdemeanor, such pension payments will be 
discontinued effective on the 61st day of imprisonment 
following conviction.  The payee will be informed of his or 
her rights and the rights of dependents to payments while he 
or she is imprisoned as well as the conditions under which 
payments to him or to her may be resumed on his or her 
release from imprisonment.  However, no apportionment will be 
made if the veteran or the dependent is a fugitive felon as 
defined in paragraph (e) of this section.  Payments of 
pension authorized under this section will continue until 
notice is received by the Department of Veterans Affairs that 
the imprisonment has terminated.

The regulation further provides that:

    (e) Fugitive felons. (1) Pension is not payable on behalf 
of a 
veteran for any period during which he or she is a fugitive 
felon.  
Pension or death pension is not payable on behalf of a 
dependent of a 
veteran for any period during which the veteran or the 
dependent is a 
fugitive felon.
    (2) For purposes of this section, the term fugitive felon 
means a 
person who is a fugitive by reason of:
    (i) Fleeing to avoid prosecution, or custody or 
confinement after 
conviction for an offense, or an attempt to commit an 
offense, which is 
a felony under the laws of the place from which the person 
flees; or
    (ii) Violating a condition of probation or parole imposed 
for 
commission of a felony under Federal or State law.
    (3) For purposes of paragraph (e) of this section, the 
term felony 
includes a high misdemeanor under the laws of a State which 
characterizes as high misdemeanors offenses that would be 
felony 
offenses under Federal law.
    (4) For purposes of paragraph (e) of this section, the 
term 
dependent means a spouse, surviving spouse, child, or 
dependent parent 
of a veteran.

The Board finds that the law, as written by Congress and 
implemented by VA regulation, has been correctly applied in 
the veteran's case.  It appears that there is no possible 
provision to allow a grant of the appeal since the statutory 
and regulatory requirements are shown to preclude receipt of 
pension benefits after conviction and sixty days of 
incarceration in a penal institution.  This is true for an 
original conviction, as well as a in the case of 
incarceration due to a parole violation.  In addition, the 
law and regulations do not provide any exception to allow 
pension based on a need for money to purchase personal 
hygiene items or medications while incarcerated.  The legal 
criteria, not the facts, are dispositive of the issue.  The 
veteran has failed to state a claim upon which relief could 
be granted. Sabonis v. Brown, 6 Vet. App. 426 (1994) (where 
the law and not the evidence is dispositive, the appeal to 
the Board is terminated).  







ORDER

Suspension of the payment of the veteran's non-service- 
connected pension benefits due to her incarceration was 
proper.  The appeal is denied



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


